Exhibit 10.4 Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in places marked "[***]" and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. AMENDMENT TO CONTRACT BETWEEN TERRESTAR NETWORKS INC. AND HUGHES NETWORK SYSTEMS, LLC FOR DESIGN, DEVELOPMENT AND SUPPLY OF SATELLITE BASE STATION SUBSYSTEM (S-BSS) This Amendment to Contract (the “Amendment”) is made as of August 1, 2008 (the “Amendment Effective Date” or “EDA”) by and between Hughes Network Systems, LLC (the “Contractor”) with its principal place of business at 11717 Exploration Lane, Germantown, Maryland, 20876, and TerreStar Networks Inc., a corporation organized under the laws of Delaware with its principal place of business at One Discovery Square, Suite 600, 12010 Sunrise Valley Drive, Reston, Virginia 20190 (“TerreStar”).As used herein, Contractor and TerreStar may each be referred to individually as a “Party” and collectively as the “Parties.” WHEREAS,TerreStar has contracted with Contractor for the design, development and supply of an S-BSS and related Deliverable Items under the contract between the Parties titled “Contract Between TerreStar Networks Inc. and Contractor for Design, Development and Supply of Satellite Base Station Subsystem (S-BSS),” dated February 6, 2007, as amended by that certain Addendum and Amendment to Contract between the Parties dated April 13, 2007 (collectively the “Contract”); WHEREAS, the Parties desire to amend the Contract to extend the Key Milestone date and to include certain other revisions as set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and intending to be legally bound, the Parties hereby agree to the following: I. The Contract is hereby amended as follows: 1. Replacement Exhibits. The following Exhibits to the Contract shall be deleted in their entirety and replaced with the revised versions of such Exhibits attached to this Amendment: (a) ExhibitA– S-BSS Statement of Work; (b) Exhibit B – S-BSS Functional Requirements; and (c) ExhibitC– S-BSS Price and Payment Milestone Schedule. All other Exhibits to the Contract shall remain in full force and effect, except to the extent the same are expressly amended herein. 2. Article 3.B (Liquidated Damages).Article 3.B (Liquidated Damages) is hereby amended to read as follows: This Amendment and the information contained therein are confidential and proprietary to TerreStar and Contractor and shall not be published or disclosed to any third party except as permitted by the Terms and Conditions of this Amendment and the Contract. B.Contractor acknowledges that time is of the essence with respect to the Milestone Schedule and timely delivery of the Work, and that if Contractor fails to meet the Key Milestone by [***], TerreStar may incur substantial damages that will be difficult to calculate.If Contractor fails to complete the Key Milestone by [***], then Contractor shall pay liquidated damages in accordance with Article18. 3. Article 5.B (S-BSS Acceptance). The following paragraph shall be inserted between the first and second paragraph of Article 5.B (S-BSS Acceptance”): “Operational Acceptance Testing shall be conducted during the Operational Verification Phase for S-BSS Release 2, once Contractor has completed all prerequisite Work to be performed under this Contract with respect to S-BSS Release 2 and prior Releases, and has successfully achieved all previous applicable Milestones for S-BSS Release 2 and prior Releases through the end of the Technical Verification Phase.” 4. Article 7.E (Invoices).Article 7.E is hereby amended to read as follows: All invoices required to be delivered by Contractor hereunder shall be submitted by overnight courier to TerreStar (original and one (1) copy), including supporting documentation and data at the following address: TerreStar Networks Inc. Attn:
